10

11

12

13

14

15

16

i7

18

19

20

21

22

23

24

29

26

27

28

 

 

DAVID C. JOHNSTON

LAW OFFICES OF DAVID C. JOHNSTON
1600 G. STREET, SUITE 102

MODESTO, CALIFORNIA 95354

TEL (209)579-1150

Attorney for Debtor in Possession,
INTERIOR COMMERCIAL INSTALLATION, INC.

UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF CALIFORNIA
OAKLAND

In Re: CASE nol? -} LE7Y

INTERIOR COMMERCIAL CHAPTER 11
INSTALLATION, INC.,
DATE:
TIME:
PLACE:
Debtor in Possession.
/ JUDGE: HON. William J. Lafferty

MOTION FOR AUTHORITY TO USE CASH COLLATERAL: FOR AUTHORITY TO
GRANT REPLACEMENT LIEN; AND FOR EMERGENCY HEARING

To Hon. William J. Lafferty, United States Bankruptcy Judge:
I. RELIEF REQUESTED
Interior Commercial Installation, Inc., (the “Debtor’’), acting in its capacity as Debtor in
Possession, moves the Court for an order pursuant to 11 USC §363(c}(2)(B) allowing it to use
inventory, accounts receivable and accounts of the bankruptcy estate (“Cash Collateral”) in the
ordinary course of business and to provide adequate protection by way of a replacement lien on

future Cash Collateral. In support of this motion, the Debtor respectfully represents:

Page 1 of 5

Case: 18-42874 Doc#2 Filed: 12/07/18 Entered: 12/07/18 12:46:18 Pagei1of5

 
10

11

12

3

i4

5

16

17

18

19

20

22

22

23

24

25

26

27

28

 

 

Il. JURISDICTION

1, The United States District Court has jurisdiction over cases arising under Title 11, United
States Code, pursuant to 28 U.S.C, §1334(a). The District Court has generally referred
bankruptcy cases to the bankruptcy judges of the district pursuant to 28 U.S.C. §157(a).
This motion is a core proceeding, the Debtor consents to entry of final order by the
bankruptcy judge.

2. On December 5, 2018, the Debtor filed a voluntary petition for relief under Chapter 11 of
Title 11, United States Code, in this Court at Oakland, California. No Trustee has been
appointed and the Debtor is serving as Debtor in Possession. No creditors’ committee has
been appointed. Debtor filed a previous Chapter 11, which was dismissed by the Court
on December 3, 2018.

HI. BACKGROUND OF THE BUSINESS

3. The Debtor employs approximately 25 people, who precisely cut and install marble slab
in commercial real estate projects, such as office buildings. The Debtor has business
locations in Brentwood and San Francisco. Debtor has been in business for 5 years as a
corporation and the principal shareholder has been in the slab business for 25 years. The
Debtor bids about $1,500,000 in jobs per month and is awarded about $450,000 in
contracts.

IV. THE PROBLEM LOANS

4, There are eight “on line” loans made to Debtor (See Exhibit B).

5. Debtor did a UCC-1 search and cannot ascertain how many of these loans have filed
UCC-1 filings. But it has been established that loans made by Kalamata and Yellowstone

are supported by UCC-1 filings (See Exhibits E and F).

Page 2 of 5

Case: 18-42874 Doc#2 Filed: 12/07/18 Entered: 12/07/18 12:46:18 Page 2of5

 
10

il

12

13

14

15

16

1?

18

19

20

21

22

23

24

25

26

27

28

 

 

6. Prior to the petition date, the Debtor entered into a number of transactions whereby the

other party (designated the “Purchaser” ) would purportedly purchase the Debtor’s future
receipts. In one transaction, for example, the Purchaser paid Debtor $84,000.00 for
$124,320.00 of “future receipts” to be deducted from the Debtor’s bank account at the
rate of $1,234.20 per day. The Debtor believes that the transactions were structured in
this was to avoid the application of California’s usury laws. The transactions also
involved the use of confessions of judgment signed by the Debtor’s president, which
could be filed in the New York Supreme Court after any default, even if one day’s bank

deduction was dishonored.

. In fact, after the daily bank deductions were stopped for a few days, two of the

Purchasers filed confessions of judgment, obtained judgments, and levied on the Debtor’s

account at JP Morgan chase Bank, It’s main office being in New York.

. TWO LENDERS HAVE THREATENED DEBTOR’S CUSTOMERS AND

WARNED THEM NOT TO PAY FOR COMPLETE JOBS PREFORMED BY
DEBTOR

. Two Purchasers sent letters to at least one of the Debtor’s biggest customers “requested

that a hold be placed on the Debtor’s accounts receivable” (see letters, Exhibits D and E).
The Purchaser’s attorney warned the Debtor’s customer that if he didn’t forward all funds
to the Purchaser, that customer would be liable for damages. As a result, the Debtor’s
customers are unwilling to pay the Debtor given this demand and threat from the
Debtor’s lenders. Customers have checks waiting to be sent to Debtor, but now those
checks are being held by Debtor’s customers until the Court grants use of Cash
Collateral. One creditor, Commercial Case Work, owes Debtor $259,000 for completed

jobs. However, some of those receivables are not yet due.

Page 3 of 5

Case: 18-42874 Doc#2_ Filed: 12/07/18 Entered: 12/07/18 12:46:18 Page 3of5

 
10

1h

12

13

14

15

16

i7

48

19

20

al

22

23

24

25

26

27

28

 

 

9.

A spreadsheet is attached which sets forth the amount of money received from each

Purchaser and the amount repaid to date (See Exhibit B).

VL RELIEF REQUESTED

10.

ll

12.

13.

At the present time, it is imperative that the Debtor obtain authority from this Court, in
accordance with 11 U.S.C. § 363(c)(2)(B), to use cash collateral in order to maintain its
business operations and protect its ability to reorganize in accordance with chapter 11 of

the Code.

. In accordance with section 363(c)(2)(B) of the Code, the Debtor requests that this Court

authorize and approve the Debtor’s use of cash collateral for the payment of its operating
expenses as set forth in the budget attached hereto as Exhibit “A.” in order to remain in
possession of its property and continue its business activity. In an effort to achieve
successful reorganization, the Debtor must be permitted to use cash collateral in its
ordinary business operations. The Debtor currently has no present alternative borrowing
source from which the Debtor could secure additional funding to operate its business.
Specifically, the Debtor requires the use of collateral for the payment of certain operating
expenses as set forth on the budget attached hereto as Exhibit “A.” The Debtor believes
the expenses listed on the budget are reasonable and necessary business expenses which
must be paid in order to continue the Debtor’s business.

In an effort to adequately protect the interest of the Secured Creditors in the Prepetition
Collateral for the Debtor’s use of cash collateral as requested in this Motion, the debtor is
offering to provide the Secured Creditors with replacement liens pursuant to and in

accordance with 11 U.S.C. § 361(2), in and all property of the estate of the kind presently

Page 4 of 5

Case: 18-42874 Doc#2 Filed: 12/07/18 Entered: 12/07/18 12:46:18 Page4of5

 
10

11

12

33

14

15

16

i7

18

19

20

21

22

23

24

25

26

27

28

 

 

securing the indebtedness owing to the Secured Creditors, the “Post-petition Collateral”
purchased or acquired with the cash collateral of Secured Creditors.

14. In the event this Court does not authorize the Debtor’s use of cash collateral, the Debtor
believes it will be unable to maintain its current business operations and propose a plan off
reorganization as contemplated by the Bankruptcy Code. Without the use of cash
collateral, the Debtor will be seriously and irreparably harmed, resulting in significant
losses to the Debtor’s estate and its creditors.

15. In filing this Motion, the Debtor does not admit that the Secured Creditors hold valid,
perfected or enforceable prepetition liens and security interest in and to any of the
Prepetition Collateral and the Debtor does not waive the right to contest the validity,
perfection, or enforcement of Secured Creditor’s alleged prepetition liens and security
interests in and to any such property.

Vil. REQUEST FOR EMERGENCY HEARING

16. Debtor cannot make payroll of about $75,000 every two weeks and pay the other
expenses listed on the budget without use of the Cash Collateral.

WHEREFORE, Interior Commercial Installation, Inc., respectfully requests that this Court
enter an order pursuant to 11 U.S.C. § 363(c)(2)(B) authorizing the Debtor to use cash collateral
for its general ongoing business operations as described in this Motion and the Budget attached
hereto as Exhibit A and grant Interior Commercial Installation, Inc., such other and further relief

as may be proper and just.

Date: Cee ¢ 2616 Respectfully Submitted,

/s/ David C. Johnston
David C. Johnston

1600 G Street, Suite 102
Madesto, Ca 95354

Page 5 of 5

Case: 18-42874 Doc#2_ Filed: 12/07/18 Entered: 12/07/18 12:46:18 Page5of5

 
